      6:20-cv-03563-DCC         Date Filed 10/09/20     Entry Number 1       Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                GREENVILLE DIVISION

GREGORY T. GARDZIOLA,                               )
                                                    )
       Plaintiff,                                   )
                                                    ) CIVIL ACTION FILE NUMBER
v.                                                  )
                                                    ) ___________________________
METROPOLITAN LIFE INSURANCE                         )
COMPANY                                             )
                                                    )
       Defendant.                                   )

                            NOTICE OF REMOVAL TO THE
                           UNITED STATES DISTRICT COURT

       Now comes Metropolitan Life Insurance Company (“MetLife”) and files this notice of

removal showing the Court the following:

                                               1.

       This action was commenced on July 15, 2020 in the Court of Common Pleas for the State

of South Carolina, County of Greenville, as Case No. 2020CP2304136. Copies of the Complaint

and Summons are attached as Exhibit A.

                                               2.

       The Complaint and Summons were served on MetLife via certified mail on September 11,

2020, and through the South Carolina Department of Insurance on September 21, 2020. A copy of

the letter from the South Carolina Department of Insurance regarding acceptance of service is

attached as Exhibit B. Plaintiff filed the letter with the Court of Common Pleas for the State of

South Carolina, County of Greenville, on September 25, 2020. A copy of the Certificate of

Electronic Notification dated September 25, 2020 is attached as Exhibit C.

                                               3.

       This Notice of Removal is filed within 30 days of receipt of the Summons and Complaint,
      6:20-cv-03563-DCC          Date Filed 10/09/20      Entry Number 1       Page 2 of 4




in accordance with the provisions of 28 U.S.C. § 1446(b).

                                                4.

       Plaintiff is a citizen of South Carolina and resides in Greenville County. (Complaint, ¶ 1.)

                                                5.

       MetLife is a corporation organized under the laws of the State of New York, with its

principal place of business located in New York, New York.

                                                6.

       Plaintiff seeks disability insurance benefits under Policy No. 6 655 346 AH (“the Policy”),

an individual Disability Income Insurance Policy issued by MetLife to Plaintiff. The amount of

benefits allegedly accrued at the time Plaintiff filed his complaint exceeds $200,000.

                                                7.

       This Court has diversity jurisdiction over this matter pursuant to 28 U.S.C. § 1332 because

Plaintiff and MetLife are citizens of different states and the amount in controversy exclusive of

interest and costs exceeds $75,000.

                                                8.

       Venue lies in this Court because Plaintiff’s action is pending in this district and division.

See 28 U.S.C. § 1441(a).

                                                9.

       Promptly after the filing of this Notice of Removal, MetLife will give notice of the filing

of this Notice of Removal to the Court of Common Pleas for the State of South Carolina, County

of Greenville, and to Plaintiff through his attorney in compliance with 28 U.S.C. § 1446(d).

       WHEREFORE, MetLife prays that the Court of Common Pleas for the State of South

Carolina, County of Greenville, proceed no further with Case No. 2020CP2304136 and that the
      6:20-cv-03563-DCC          Date Filed 10/09/20      Entry Number 1        Page 3 of 4




action be removed to the United States District Court for the District of South Carolina, Greenville

Division.

       This 9th day of October, 2020.

                                              WOMBLE BOND DICKINSON (US) LLP

                                              s/ John C. Hawk IV
                                              John C. Hawk IV, Fed. Bar. No. 9853
                                              john.hawk@wbd-us.com
                                              P.O. BOX 999 [5 Exchange St., 29401]
                                              Charleston, SC 29402-0999
                                              Main: (843) 722-3400; Fax.: 843-723-7398

                                              Attorneys for Defendant
      6:20-cv-03563-DCC          Date Filed 10/09/20      Entry Number 1       Page 4 of 4




                                         CERTIFICATE

       METROPOLITAN LIFE INSURANCE COMPANY, Defendant in the case of Gregory T.

Gardziola v. Metropolitan Life Insurance Company, pending in the Court of Common Pleas for

the State of South Carolina, County of Greenville, Case No. 2020CP2304136, has given notice of

the filing of the foregoing Notice of Removal to the Plaintiff by mailing a copy of this Notice of

Removal to Plaintiff’s counsel at his address in Greenville, South Carolina, and has filed a copy

of said Notice of Removal with the Clerk of the Court of Common Pleas for the State of South

Carolina, County of Greenville, in accordance with 28 U.S.C. § 1446. The undersigned counsel of

record for Defendant hereby certifies that the above statement is true and correct.

       This 9th day of October, 2020.

                                              WOMBLE BOND DICKINSON (US) LLP

                                              s/ John C. Hawk IV
                                              John C. Hawk IV, Fed. Bar. No. 9853
                                              john.hawk@wbd-us.com
                                              P.O. BOX 999 [5 Exchange St., 29401]
                                              Charleston, SC 29402-0999
                                              Main: (843) 722-3400; Fax.: 843-723-7398

                                              Attorneys for Defendant
